       Case 1:19-cv-08009-VEC-DCF Document 41 Filed 12/28/20 Page 1 of 2

                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 12/28/2020
 -------------------------------------------------------------X
                                                              :
 JABARI MANN,
                                                              :
                                       Plaintiff,             :
                                                              :
                         -against-                            :     19-CV-8009 (VEC)
                                                              :
 CITY OF NEW YORK,                                            :         ORDER
                                       Defendant.             :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 27, 2019, Plaintiff, appearing pro se, filed a complaint in this case

(Dkt. 2);

        WHEREAS on October 8, 2019, the Court referred this case to Magistrate Judge

Freeman for general pretrial matters and dispositive motions (Dkt. 8);

        WHEREAS on March 11, 2020, Defendant moved to dismiss the complaint or, in the

alternative, for summary judgment (Dkts. 25, 29);

        WHEREAS on September 18, 2020, Magistrate Judge Freeman directed Plaintiff to

oppose Defendant’s motion to dismiss by October 16, 2020 (Dkt. 32);

        WHEREAS Plaintiff failed to oppose or otherwise respond to Defendant’s motion to

dismiss;

        WHEREAS on October 19, 2020, Defendant moved to dismiss the case for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b) (Dkt. 37);

        WHEREAS on October 23, 2020, Magistrate Judge Freeman ordered Plaintiff to show

cause by November 13, 2020, why the case should not be dismissed for failure to prosecute (Dkt

38);




                                                  Page 1 of 2
         Case 1:19-cv-08009-VEC-DCF Document 41 Filed 12/28/20 Page 2 of 2




         WHEREAS Plaintiff failed to respond to Magistrate Judge Freeman’s order to show

cause;

         WHEREAS on November 24, 2020, Defendant renewed its motion to dismiss for failure

to prosecute (Dkt. 39);

         WHEREAS on December 7, 2020, Magistrate Judge Freeman issued a report and

recommendation (R&R), recommending that the case be dismissed for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b) (Dkt. 40);

         WHEREAS Plaintiff failed to object or otherwise respond to Magistrate Judge Freeman’s

R&R;

         IT IS HEREBY ORDERED THAT: This case is DISMISSED for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b). Because the R&R gave Plaintiff adequate

warning, see R&R at 1-2, Plaintiff’s failure to file objections to the R&R precludes appellate

review of this decision. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008); Mario

v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002). Accordingly, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good

faith, and, therefore, permission to proceed in forma pauperis for purposes of appeal is denied.

         The Clerk of Court is directed to close all open motions, terminate this case, and mail a

copy of this order to Plaintiff.




SO ORDERED.
                                                           ________________________
Date: December 28, 2020                                       VALERIE CAPRONI
      New York, New York                                    United States District Judge
